UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) September 30, 2009 Commission File Number 000-03718 PARK CITY GROUP, INC. (Exact name of small business issuer as specified in its charter) Nevada 37-1454128 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 3160 Pinebrook Road; Park City, Utah 84098 (Address of principal executive offices) (435)645-2000 (Registrant's telephone number) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.03 Creation of a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement of a Registrant On September 30, 2009, Park City Group, Inc. (the “Company”) entered into an Amendment to Loan Agreement and Note (“Amendment”), pursuant to which U.S. Bank N.A. (“Bank”) has agreed to modify the maturity date and interest rate as set forth in that certain Loan Agreement and Note, dated February 15, 2006.Under the terms of the Amendment, the maturity date of the Note has been extended from September 30, 2009 to September 30, 2010, and the interest rate has been changed from an annual interest rate of 4.25% plus the one-month LIBOR rate charged by the Bank to 3.5% plus the one-month LIBOR rate charged by the Bank; provided, however, the annual interest rate under the terms of the Note shall not be below 4.25%. In addition, on September 30, 2009, the Company and the Bank entered into a Term Loan Agreement (“Loan Agreement”), and issued a Term Note to the Bank in the principal amount of $500,000, which Loan Agreement and Term Note replaces a signature line of credit with the Bank in the principal amount of $500,000 originally issued on June 27, 2008 (“Line of Credit”).The Term Note bears interest at an annual rate of 3.730%.Principal and accrued interest under the terms of the Term Note are payable in 16 installments of $9,144.95 each beginning October 15, 2009 and on the same date on each consecutive month thereafter.All unpaid principal and accrued interest remaining on the Term Note shall be paid to the Bank on the maturity date, February 15, 2011.Amounts due under the terms of the Term Note are secured by all assets of the Company pursuant to a Security Agreement, dated June 27, 2008, and are guaranteed by Randall K. Fields, the Chief Executive Officer of the Company.The Security Agreement originally secured all amounts due under the terms of the Line of Credit. Item 9.01 Financial Statements and Exhibits See Exhibit Index. -1- SIGNATURES Pursuant to the requirements of the Securities Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:September 30, 2009 PARK CITY GROUP, INC. By: /s/ John Merrill
